Citation Nr: 1036250	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  04-31 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, to 
include as secondary to adenocarcinoma of the prostate, exposure 
to herbicides, and service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1963 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 2008 and April 2009, the Board 
remanded the claim to the RO, via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.


FINDINGS OF FACT

Erectile dysfunction was not present in service and has not been 
shown by the competent medical evidence to be otherwise related 
to the Veteran's active service or to a service-connected 
disability.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction, to 
include as secondary to herbicide exposure and/or another 
service-connected disability, have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection.  The veteran must also be informed that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to the 
appellant's claim until after the initial rating decisions, such 
error was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to the claimed condition.

The VCAA duty to notify was satisfied by way of letters sent to 
the Veteran in October 2002 and January 2005 that informed him of 
what evidence was required to substantiate his claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  
Additionally, in April 2006, the Veteran was informed of how VA 
assigns disability ratings and effective dates.

In this case, complete notice was not provided to the Veteran 
prior to the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although complete notice was not sent before the initial RO 
decision in this matter, the claim was readjudicated in May 2010, 
curing the timing defect, as discussed above.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's service treatment 
records, as well as VA treatment records and private treatment 
records.  The Veteran was also afforded a VA examination specific 
to this claim in June 2009.

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Based on the above, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the appellant 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Additionally, VA regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, or 
air service, certain medical conditions, including prostate 
cancer shall be service connected, if the requirements of 38 
C.F.R. § 3.307(a) are met, even if there is no record of the 
disability during service. 38 C.F.R. § 3.309(e).  A veteran, who 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 9, 1962, and May 7, 1975, 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2009).

Finally, service connection may be granted, on a secondary basis, 
for a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the non-service-connected disease, will 
be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the non-service-connected disease or 
injury is said to have been aggravated by the service-connected 
disease or injury.  38 C.F.R. § 3.310.

It is noted that 38 C.F.R. § 3.310 was revised during the course 
of the Veteran's appeal. See 71 Fed. Reg. 52747 (September 7, 
2006). When a regulation or statute is revised during the course 
of an appeal, the Board generally must determine which version 
should be applied and/or the respective time periods for 
application of the respective versions. See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. This depends 
on whether the revision is to be given retroactive effect.

The revised version of § 3.310 arguably places burdens on the 
claimant more onerous than those of the unrevised version. There 
is no indication that the revision was meant to have a 
retroactive effect.  Therefore, the Board will apply the version 
in effect prior to the revision.

In this case, the Veteran is seeking entitlement to service 
connection for erectile dysfunction under three different 
theories of entitlement:  first, as secondary to exposure to 
herbicides; next, as secondary to adenocarcinoma of the prostate 
and/or service connected coronary artery disease; and lastly, as 
directly related to his active duty service.  Each theory of 
entitlement will be discussed in turn.

First, concerning exposure service connection for erectile 
dysfunction secondary to exposure to herbicides, if a veteran was 
exposed to a herbicide agent (to include Agent Orange) during 
active service, the following diseases shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also known 
as Type II or adult-onset diabetes mellitus), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).  

VA has determined that there is no positive association between 
exposure to herbicides and any other condition for which it has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

Therefore, even if the Veteran was exposed to herbicides during 
his active duty, service connection for erectile dysfunction, 
claimed as secondary to exposure to herbicides, could not be 
awarded on a presumptive basis, as erectile dysfunction is not on 
the list of conditions for which service connection can be 
presumed if a veteran was exposed to herbicides.  See 38 C.F.R. § 
3.309(e).  

Further regarding herbicides, in situations in which the 
presumptive provisions do not enable an award, the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct causation. 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 
3.303(d).  Here, however, the Veteran's service during the 
Vietnam era was aboard ships off the waters of Vietnam.  In this 
regard, a veteran must actually set foot within the land borders 
of Vietnam, to include the contiguous waterways, in order to be 
entitled to the statutory presumptions for disabilities claimed 
as a result of exposure to herbicides. See Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).  Such having not been shown here, a 
nonpresumptive grant of service connection based on herbicide 
exposure is also not in order.  The Board acknowledges the 
Veteran's assertions that he did have in-country service, but 
research to official sources documented in the claims file does 
not support such contentions.  Thus, the Veteran is not deemed 
credible with respect to his claims of in-country service in 
Vietnam.

Second, with respect establishing service connection for erectile 
dysfunction on a secondary basis as due to adenocarcinoma of the 
prostate and/or service connected coronary artery disease, the 
Board recognizes that service connection has not been established 
for adenocarcinoma of the prostate.  Thus, service connection for 
erectile dysfunction as secondary to adenocarcinoma of the 
prostate cannot be granted, as service connection on a secondary 
basis may only be granted for a disability which is proximately 
due to, the result of, or aggravated by an established service-
connected disorder.  38 C.F.R. § 3.310 (2009).

The Board observes that only one medical opinion is of record 
which addresses any connection between the Veteran's service-
connected coronary artery disease and his erectile dysfunction.  
In June 2009, a VA examiner reviewed the claims file, examined 
the Veteran, and opined that it was less likely than not (less 
than fifty percent) that the Veteran's current erectile 
dysfunction was caused or aggravated by any service-connected 
disability, including but not limited to his coronary artery 
disease with hypertension.  She stated that she relied on a 
review of the medical record and medical literature, as well as 
her clinical experience, in rendering her opinion.  As such, the 
Board finds this medical opinion to be highly probative evidence 
against the Veteran's claim.

Significantly, neither the Veteran nor his representative has 
identified, presented, or alluded to the existence of any medical 
evidence or opinion which provides competent evidence of a nexus 
between the Veteran's erectile dysfunction and any service-
connected disability.  Lacking this nexus, service connection for 
erectile dysfunction secondary to service-connected coronary 
artery disease cannot be established.

Third, turning to establishment of service connection for 
erectile dysfunction as a direct result of the Veteran's active 
duty, the Board notes that the service treatment records are 
completely negative for any signs, symptoms, or diagnoses of 
erectile dysfunction.  Significantly, erectile dysfunction is not 
mentioned in either the April 1984 retirement examination report 
or the Veteran's April 1984 Report of Medical History.

The first post-service evidence of erectile dysfunction in the 
Veteran's medical treatment records appears in a June 2001 
follow-up record where the Veteran is prescribed Viagra following 
prostate surgery.  Additional private treatment records show that 
the Veteran continued treatment for erectile dysfunction, 
including Viagra and injections, through October 2002, when he 
chose to discontinue erectile dysfunction treatment.

According to the evidence of record, seventeen years elapsed 
between the time the Veteran left active duty and his first 
treatment for erectile dysfunction.  The United States Court of 
Appeals for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical treatment 
may be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
light of the significant period of time between the Veteran's 
military service and the first indication of erectile dysfunction 
in the medical treatment records, the Board must find that such 
facts provide evidence against this claim.  The Veteran has not 
otherwise asserted a continuity of symptoms dating back to 
service.  

Additionally, only one medical opinion is of record which 
addresses any connection between the Veteran's active duty 
service and his erectile dysfunction.  In June 2009, a VA 
examiner reviewed the claims file, examined the Veteran, and 
opined that it was less likely than not (less than fifty percent) 
that the Veteran's current erectile dysfunction was caused by or 
a result of his active service.  She stated that she relied on a 
review of the medical record and medical literature, as well as 
her clinical experience, in rendering her opinion.  The Board 
finds this medical opinion to be highly probative evidence 
against the Veteran's claim.

Again, neither the Veteran nor his representative has identified, 
presented, or alluded to the existence of any medical evidence or 
opinion which provides competent evidence of a nexus between the 
Veteran's erectile dysfunction and his active service.  Lacking 
this nexus, service connection for erectile dysfunction on a 
direct basis cannot be established.

In sum, based on all the above evidence, the Board finds that 
entitlement to service connection for erectile dysfunction is not 
warranted.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the- doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).


ORDER

Service connection for erectile dysfunction, to include as 
secondary to adenocarcinoma of the prostate, exposure to 
herbicides, and service-connected coronary artery disease is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


